DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in a view of the bearing unit in an axial direction of the bearing unit toward 15the spring unit, the spring unit covers at most 70% of an intermediate space that is on an end side of the bearing unit between the outer ring and an inner ring of the bearing unit” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8, line 1, “comprise carrier metal plate” should read - - comprise a carrier metal plate - -.  
Claim 9, line 4, “a bearing unit according to claim 1” should read - - the bearing unit according to claim 1 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
multi-step” in claim 5 is a relative term which renders the claim indefinite. The term “multi-step” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Use of the term, renders the limitation “the wave spring is configured multi-step” indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 6, 7 and 9, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Varnoux WO 2015043630.
Claim 1, Varnoux discloses an electronic motor or generator comprising a housing, a rotor (pg. 1, ll. 6 – 9) and a bearing unit 10 (Fig. 1) comprising: at least one outer ring 14; 5at least one spring unit (elastic washer 26) mounted axially adjacent to the at least one outer ring wherein the spring unit includes a wave spring connected to the 
Claim 2, Varnoux discloses the at least one outer ring includes an inner bore 14a, and wherein no portion of the spring overlies the inner bore.  
Claim 3, Varnoux discloses in a view of the bearing unit in an axial direction of the bearing unit toward 15the spring unit, the spring unit covers at most 70% of an intermediate space that is on an end side of the bearing unit between the outer ring and an inner ring of the bearing unit (Varnoux anticipates this limitation since no portion spring 26 overlaps the inner bore of the outer ring as seen in Fig. 1).
Claim 5, Varnoux discloses the wave spring being configured as multi-step (construed as having different elevations based on the wave-like structure).
Claim 6, Varnoux discloses the snap fit being formed by a rib extending circumferentially around the spring unit and radially into a groove 14d in the outer ring (Varnoux anticipates this limitation since each hook 14d constitutes a projection of material from lug 26c that extends circumferentially around the spring unit to some degree – pg. 11, l. 34 to pg. 12, l. 1).
Claim 7, Varnoux discloses the snap fit being formed by a plurality of snap lugs 26c circumferentially spaced around the spring unit and extending radially into a groove 14d in the outer ring (pg. 11, ll. 28 – 34 to pg. 12, l. 1).

Allowable Subject Matter
Claims 4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 – 14 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656